Citation Nr: 0425930	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral basal laminar 
of the eyes.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Board previously denied the veteran's claim in a July 
2003 decision.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2004 single-judge order, the Court vacated and 
remanded the prior Board decision, and the case is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2001, the Board remanded the veteran's claim for 
additional development, which included an ophthalmologic 
examination to ascertain the nature, severity, and etiology 
of any current eye disorder.  The examiner was also requested 
to render an opinion as to whether it was as least as likely 
as not that bilateral basilar luminar disease of the eyes, to 
include any other eye disorder, was related to the veteran's 
period of service.  Additionally, the examiner was asked to 
ascertain whether the veteran had any pre-existing eye 
disorder and if so, whether that eye disorder was aggravated 
by service.  

The Board notes that an ophthalmologic examination was 
conducted in July 2002.  At that time, the Board notes that 
the examiner failed to offer any opinion on the current 
nature, severity, and etiology of any current eye disorders.  
Further, the examiner did not ascertain whether the veteran 
had any pre-existing eye disorder and did not provide an 
opinion as to whether any pre-existing eye disorder was 
aggravated by service.  

The Board notes that in light of the above, the record as it 
stands currently is inadequate for the purpose of rendering 
an informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill VA's statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The names and addresses of all 
medical care providers who treated the 
veteran for any eye disorder since 
separation from service should be 
obtained.  After securing the necessary 
releases, all corresponding medical 
records should be obtained and added to 
the claims file.

3.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and extent of severity of any 
current eye disorder(s).  The claims 
folder should be made available to the 
examiner for review before and pursuant 
to completion of the examination.  The 
examiner should indicate in the 
examination report that the claims folder 
was, in fact, made available for review 
in conjunction with the examination.  Any 
further indicated studies should be 
conducted accordingly.  

The examiner should then provide an 
opinion as to the etiology of any current 
eye disorder(s) found on examination.  
The examiner should specifically state 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that bilateral basal laminar 
disease of the eyes, and/or any other eye 
disorder(s), are related to any incident 
of service origin.  The examiner should 
also express an opinion as to whether any 
eye disorder(s) found on examination 
clearly and unmistakably existed prior to 
service, and if so, whether such 
disorder(s) was/were aggravated by the 
veteran's period of service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  After the development requested above 
has been completed to the extent 
possible, the veteran's appeal should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and given the 
opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




